Citation Nr: 0120654	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a compression fracture 
at T-5, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought. 

The Board also notes that in the veteran's statement-in-
support-of-claim, dated in May 2001, he asserts additional 
claims for a low back condition and a cervical spine 
condition.  It is significant to note that the RO denied 
entitlement to service connection for cervical arthritis in 
an unappealed November 1984 rating decision.  The Board 
additionally notes that, at his Travel Board hearing before 
the undersigned, the veteran's representative has advanced a 
claim for a lumbar spine disability as secondary to the 
residuals of his T-5 fracture.  He also advances that the 
latter claim is inextricably intertwined with the increased 
rating issue on appeal.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") has held that if 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In this case, the evidence of record is adequate to 
evaluate the increased rating issue on appeal.  The Board 
also observes that the claimed disabilities relate to 
separate levels of the back for which self-governing 
diagnostic criteria apply.  Accordingly, the undersigned 
finds that these issues not inextricably intertwined with the 
issue on appeal because the adjudication of the issue on 
appeal does not have an impact on the outcome of the claimed 
disorders.  Because those issues are not before the Board on 
this appeal, they are hereby referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The compression fracture at T-5 disability is reflected 
by subjective complaints of pain and manifested primarily by 
clinical observations of point, as opposed to diffuse, 
tenderness, the absence of fixed deformities, postural 
abnormalities, and muscular defect, and the veteran was 
capable of full range of motion at the shoulders and with 
strength reported as 5/5 


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for a compression fracture at T-5 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5285, 5288, 5291 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
compression fracture of T-5, presently rated as 20 percent 
disabling. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim in a statement of 
the case dated in August 2000, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the veteran 
has been provided with a VA examination as recently as July 
2000, and VA outpatient treatment records dated for the 
period from June 1999 to June 2000 produced records only from 
January 2000.  There is no indication in the record that 
there are any pertinent outstanding treatment records.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

As a result of a motor vehicle accident during service in 
1978, the veteran sustained a compression fracture of T-5.  A 
20 percent evaluation has been in effect since December 1979.  
These evaluations are, therefore, protected from reductions 
due to the provisions of 38 U.S.C.A. § 110 (West 1991) and 38 
C.F.R. § 3.951 (2000).

In the context of the current appeal, current outpatient 
treatment records from June 1999 to June 2000 do not reflect 
complaints or treatment for the spine.  The veteran was 
afforded a VA examination in July 2000.  His complaints at 
that time primarily related to pain, mostly in the mid back 
between the scapula, extending proximally into the right 
shoulder area.  He reported no history of weakness or 
stiffness.  He reported pain with standing more than 30 
minutes and when sitting in a chair with no back support.  On 
physical examination, the examiner reported a normal kyphosis 
in his back.  He had 5/5 strength in his upper extremities.  
Full range of motion at the shoulders was reported.  Negative 
Spurling and Lhermitte signs were reported.  There was no 
diffuse tenderness but point tenderness was appreciated over 
a pertinent area.  No muscle spasms were reported.  There was 
no palpable defect or deformity.  He had no pain over the 
paraspinous area or over the ribs adjacent to the area.  
Musculature over the back was symmetrical and there were no 
postural abnormalities.  

At his personal hearing before the undersigned, the veteran 
reported that he experienced pain in the low part of the neck 
almost between the shoulder blades.  It increased with 
greater activity.  He described the pain as aching and rated 
it as 6 on a 1-10 scale with 10 being the most severe.  When 
the pain became more severe, reportedly approximately 4 days 
out of the week, he would have to take codeine and lie down 
for several hours.   He reported muscle spasms but that pain 
did not radiate into his arms, hands and/or fingers.  He 
maintained that he couldn't lift heavy things at all, only up 
to 75 pounds.  He stated that, while he didn't lose any time 
from work, sometimes he would go to his girlfriend's place 
and lie down while technically still on the job.  Since he 
had a radio, he apparently would be able to immediately 
return to work if so required.  He claimed that he got about 
five hours of sleep per night and that his sleep was impaired 
by pain.

The veteran's thoracic spine disorder is currently evaluated 
as 20 percent disabling under Diagnostic Codes 5285 and 5291.  
The RO found that the veteran's residuals of a compression 
fracture of T-5 with degenerative changes warranted a 10 
percent evaluation under Diagnostic Code 5291, which is the 
maximum available for either moderate or severe limitation of 
motion of the dorsal spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  The RO then added an additional 10 
percent under Diagnostic Code 5285 for demonstrable deformity 
of the vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.

Since the veteran is currently receiving the maximum 
evaluation allowed under Diagnostic Code 5291, the Board must 
determine whether any other applicable diagnostic code 
warrants a higher evaluation for this disability.  In order 
for the veteran to obtain a higher evaluation under 
Diagnostic Code 5285, there must be evidence of residuals of 
a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast), which 
warrants a 60 percent evaluation.  For a 100 percent 
evaluation, there must be cord involvement, the veteran must 
be bedridden, or the disability must require long leg braces.  
See 38 C.F.R. 4.71a, Diagnostic Code 5285.  In addition, the 
rating code provides for a 30 percent disability evaluation 
if there is evidence that the spine is ankylosed (bony 
fixation).  See 38 C.F.R. § 4.71a, Code 5288.

The evidence of record does not meet the requirements for a 
higher evaluation under Diagnostic Codes 5285 or 5288 in the 
absence of evidence of ankylosis or spinal cord involvement.  
In this respect, the examination report of July 2000 noted 
point, but not diffuse, tenderness.  The veteran's spine 
showed the absence of fixed deformities and/or postural 
abnormalities, and no muscular defect was noted.  Moreover, 
full range of motion at the shoulders was noted and strength 
was reported as 5/5.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In this case, the assigned evaluation contemplates 
disabilities leading up to a severe limitation of motion of 
the dorsal spine.  A disability in excess of such a rating is 
not demonstrated in this case, considering the actual range 
of motion and muscle strength.  Moreover, even construing the 
veteran's statements regarding periodic resting during 
employment, the Board is constrained to recognize that the 
veteran has not lost any actual time from work and, even when 
resting, at his girlfriend's place he stood prepared to 
return to the job.  Thus, the Board concludes that any actual 
interference with employment is well within the ambit of the 
assigned disability evaluation.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's fracture at T-5 has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for a compression 
fracture at T-5 is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

